 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain, or refrain from becoming members of theabove-named Union, or any other labor organization, except to the extent that this right maybe affected by an agreement in conformity with Section 8 (a) (3 of the Act.CLEARWATER FINISHING COMPANY,Employer.Dated................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.MILLS INDUSTRIES, INCORPORATEDandDISTRICT NO. 8,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,Petitioner. Cases Nos. 13-RC-3427, 13-RC-3428, and 13-RC-3429. April 15, 1954.DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jewel G. Maher,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Ac't.2.The labor organizations involved claim to represent cer-tain employees of the Employer.3.'No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons:The Petitioner seeks three separate bargaining units of theEmployer's painters, carpenters, and machine repairmen. TheEmployer and the Intervenor (International Brotherhood ofElectrical Workers, Local 1031, AFL) contend that the unitssought by the Petitioner are inappropriate.After an election and certification of representatives issuedby the Board,' the Petitioner, from 1944 to 1952, representedall production and maintenance employees, including painters,carpenters, and machine repairmen in a single bargaining unit.In August 1952 an election was conducted by the Board in theforegoing unit in which the Intervenor defeated the Petitionerand the Intervenor was certified as Vie exclusive bargainingrepresentative for the same unit of employees formerly repre-sented by the Petitioner.'157 NLRB 467.'2Case No 13-RC-2710.108 NLRB No. 49. MILLS INDUSTRIES, INCORPORATED283In effect,the Petitioner is now seeking to serve 3 separategroups of employees from a broader bargaining unit which hasbeen in existence for over 10 years. In the recent AmericanPotash case,3theBoard enunciated the following principle:"A craftgroup will be appropriate for severance purposeswhere a true craft is sought and where,in addition,the unionseeking to represent it is one which traditionally representsthat craft."Assuming,without deciding,that the painters andcarpenters are craftsmen,it is clear,in view of the AmericanPotash principle,that the Petitioner is not qualified to repre-sent tkiese employees.The machine repairmen may properly be regarded as mem-bers of a craft which the Petitioner has traditionally repre-sented.Nevertheless,we are constrained to deny the Peti-tioner's request for severance of these employees because therecord herein indicates that the Petitioner's representativeinterest is mainly concerned with a desire to reestablish itselfas the plant's overall bargaining representative,rather than as acraft representative. Shortly prior to the filing of its petitions,thePetitioner distributed circulars to all employees it hadformerly represented urging them to reject the Intervenor asbargaining representative and to authorize the Petitioner astheir plantwide representative so that an election may be con-ducted by the Board. Apparently, it was unable to obtain suffi-cient support in the plantwide unit and consequently requestedthe Employer for recognition as the bargaining representativeonly for the maintenance employees.A few days later, afterthe Employer denied this request because of the existence ofits contract with the Intervenor,the Petitioner filed the threeseparate petitions.We do not think that it would effectuate thepolicies of the Act to permit our craft severance doctrine tobe utilized by a union in an effort to regain its prior repre-sentative status on a piecemeal basis.4Under all the circumstances, we find that the units sought bythe Petitioner are inappropriate and we shall therefore dis-miss the petitions.[The Board dismissed the petitions.]Member Rodgers,dissenting in part:Iam unable to agree with my colleagues that the machinerepairmen are not entitled to a self-determination election inthis case.The majority reasons that the Petitioner is mainlyconcerned with "a desire to reestablish itself as the plant'soverall bargaining representative,rather than as a craftrepresentative," and accordingly denies the petition. The factremains, however,that insofar as the machine repairmen areconcerned, the Petitioner in this case fully met the objectivestandards set forth in our recent American Potash decision.3Amertcau Potash & Chemical Corporation, 107 NLRB 14184Member Rodgers does not agree with the majority's denial of an election among themachine repairmen, for the reasons set forth in his separate partial dissent. 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe majority concedes this when it states that "The machinerepairmenmay properlybe regarded as members of a craftwhich the Petitioner has traditionally represented." What wehave then is a determination that probes a petitioning union'smotivation, and, on the basis of a wholly subjective appraisal,denies that union and the employees it seeks to represent anelection to which they clearly are entitled in accord with theBoard's own objective standards. It is my sincere convictionthat the administrative arm of Government, of which we arepart, can function best through a firm adherence to objectiveprinciples and to the objective application of those principles.Feeling as I do, I cannot join in that portion of the majority'sdecision which denies an election among the machine repairmen.Member Beeson took no part in the consideration of theabove Decision and Order.SHELL CHEMICAL CORPORATIONandOILWORKERSINTERNATIONAL UNION, CIO, LOCAL #5.Case No. 20-CA-151. April 15, 1954DECISION AND ORDERThe above-entitled proceeding stems from charges filedNovember 19, 1948, and March 21, 1949, by the Union namedin the caption of this case, attributing to the Respondent Com-pany the commission of unfair labor practices during andimmediately following the September to December 1948 oilstrike on the west coast. A complaint charging the Respondentwith violations of Section 8 (a) (1) and (3) of the Act issuedOctober 13, 1949, and after being fully litigated before TrialExaminer Howard Myers, first came before the Board fordecision on the merits in the latter part of 1950. While thecase was thus pending before the Board, and on May 14, 1951,theUnited States Supreme Court issued its decision inN. L. R. B. v. Highland Park Mfg. Co., 341 U. S. 322, holdingthat the Board had erred, as a matter of law, in considering acomplaint based upon charges filed by a union affiliated withthe CIO, where such complaint had issued (as was true in thiscase at that time) on a date preceding the CIO's compliancewith the filing requirements of Section 9 (h) of the Act. Inaccord with the Supreme Court's ruling, the Board by orderdated July 19, 1951, dismissed the October 13, 1949, complaintin this case without disposing of the merits.''The CIO did not comply with the Act's filing requirements until December 22, 1949.Pursuant to the Highland Park decision the Board dismissed all cases pending before it inwhich complaints had been issued before December 22, 1949, on the basis of charges filedby CIO affiliates.108 NLRB No. 53.